                                                                   ISTRIC
                                                              TES D      TC
                                                            TA




                                                                                          O
                                                        S




                                                                                           U
                                                      ED




                                                                                            RT
 1 BRADLEY S. PHILLIPS (State Bar No. 85263)                                          D
                                                                          RDERE




                                                  UNIT
                                                                    OO
                                                            IT IS S
   Brad.phillips@mto.com
 2 MUNGER, TOLLES & OLSON LLP




                                                                                                   R NIA
   350 South Grand Avenue, Fiftieth Floor
 3 Los Angeles, California 90071-3426                                                        ers
                                                                             n   zalez Rog




                                                   NO
   Telephone:    (213) 683-9100                                      onne Go
                                                            Judge Yv




                                                                                                   FO
 4 Facsimile:    (213) 687-3702




                                                    RT




                                                                                               LI
                                                                      10/26/18
 5                                                         ER




                                                      H




                                                                                             A
   ALISON F. KAROL (State Bar No. 408043)                       N                             C
                                                                                  F
 6 MUNGER, TOLLES & OLSON LLP                                       D IS T IC T O
   560 Mission Street, Twenty-Seventh Floor                               R
 7 San Francisco, California 94105-0913
   Telephone:    (415) 512-4000
 8 Facsimile:    (415) 512-4077

 9 Attorneys for Defendant THE BOARD OF
   TRUSTEES OF THE CALIFORNIA STATE
10 UNIVERSITY

11 Additional counsel listed on signature page

12

13                              UNITED STATES DISTRICT COURT

14                NORTHERN DISTRICT OF CALIFORNIA, OAKLAND DIVISION

15

16 RABAB ABDULHADI,                              Case No. 4:18-cv-04662-YGR

17                Plaintiff,                     STIPULATION TO EXTEND TIME TO
                                                 RESPOND TO COMPLAINT BY 30 DAYS
18         vs.
                                                 [Local Civ. R. 6-1(a) - No action necessary]
19 BOARD OF TRUSTEES of the
   CALIFORNIA STATE UNIVERSITY
20                                               Complaint served: October 2, 2018
             Defendant.                          Current response date: October 23, 2018
21                                               New response date: November 22, 2018
22

23

24

25

26

27

28
                                                                             18-cv-04662-YGR
             STIPULATION TO EXTEND TIME TO RESPOND TO INITIAL COMPLAINT BY 30 DAYS
 1                 Plaintiff RABAB ABDULHADI (“Abdulhadi”) and Defendant BOARD OF

 2 TRUSTEES of the CALIFORNIA STATE UNIVERSITY (“CSU”), through their respective

 3 counsel of record, hereby stipulate as follows:

 4                 WHEREAS, Abdulhadi filed her Complaint with the Court on August 2, 2018;

 5                 WHEREAS, Abdulhadi served CSU with the Summons and Complaint on October

 6 2, 2018;

 7                 WHEREAS, CSU retains all defenses and objections, including but not limited to

 8 any objections to the subject matter or personal jurisdiction of the Court or the place where the

 9 action has been brought;

10                 WHEREAS, absent an extension of time, CSU would have until October 23, 2018,

11 to answer or otherwise respond to the Complaint;

12                 WHEREAS, Abdulhadi has informed CSU that she intends to file an amended

13 complaint;

14                 WHEREAS, Abdulhadi and CSU have agreed to stipulate to extending CSU’s time

15 to respond to the Complaint by 30 days to and including November 22, 2018;

16                 WHEREAS, Local Civil Rule 6-1(a) permits the parties to extend the time to

17 respond to the initial Complaint without approval by the Court, so long as the stipulation will not

18 alter the date of any event or any deadline already fixed by Court order;

19                 WHEREAS, no deadlines have been set by the Court;

20                 NOW THEREFORE, Abdulhadi and CSU, through their counsel of record,

21 stipulate to the following:

22                 IT IS HEREBY STIPULATED that CSU’s deadline to answer, move, or otherwise

23 respond to Abdulhadi’s Complaint is extended to and includes, Thursday, November 22, 2018.

24 / / /

25 / / /

26 / / /

27 / / /

28 / / /
                                                                              18-cv-04662-YGR
              STIPULATION TO EXTEND TIME TO RESPOND TO INITIAL COMPLAINT BY 30 DAYS
 1 ///

 2 ///

 3 DATED: October 23, 2018                    LAW OFFICE OF MARK ALLEN KLEIMAN
                                                 MARK A. KLEIMAN (SBN 115919)
 4

 5                                                  LAW OFFICE OF BEN GHARAGOZLI
                                                    BEN GHARAGOZLI (SBN 272302)
 6

 7
                                              By:          /s/ Mark A. Kleiman
 8
                                                   MARK A. KLEIMAN
 9                                            Attorneys for Plaintiff RABAB ABDULHADI

10
     DATED: October 23, 2018                  MUNGER, TOLLES & OLSON LLP
11                                               BRADLEY S. PHILLIPS
12                                               ALISON F. KAROL

13

14                                            By:          /s/ Alison F. Karol
                                                   ALISON F. KAROL
15
                                              Attorneys for Defendant BOARD OF TRUSTEES of
16                                            the CALIFORNIA STATE UNIVERSITY

17
            Pursuant to Local Rule 5-1(i), the filer attests that the concurrence in the filing of this
18
     document has been obtained from each of the above signatories.
19

20

21

22

23

24

25

26

27

28
                                               -2-                            18-cv-04662-YGR
              STIPULATION TO EXTEND TIME TO RESPOND TO INITIAL COMPLAINT BY 30 DAYS
